Gaynor, J.:
The plaintiff called no witness, and the' nonsuit was on his own evidence., He testified that he was trying to., sell his mother’s land, but the proposed buyer would not make a contract to purchase it because it was not large enough' for the purpose he wanted it for. The plaintiff -then 'suggested that he might also, get for him a part o.f the land adjoining, which was owned by the defendant, and tin that case the proposed purchaser said he would buy. The plaintiff then saw the defendant and' asked him if he would sell his land," and informed him he had a customer for it.- The defendánt said he would sell for $500 an. acre. The plaintiff introduced .the customer for his mother’s land.! to the defendant, and the two latter conferred together and agreed upon the price of $450 an acre, and the customer.to.dk title .to both pieces. There was in this no employment of .the plaintiff by the defendant. The plaintiff never mentioned, a commission to the defendant, or claimed to be'his agent-or broker, until after title was-passed. That the plaintiff-was employed by.' or acting in the interest of the purchaser is as consistent, with, the facts-as that he was employed by the defendant. That the learned trial judge non-suited on his. own motion is not open to criticism. A trial judge is not in leading strings by counsel. If the plaintiff makes no case a trial judge is not. compelled to waste the time of the court .and others — keep people waiting—■while he listens to evidence which is wholly unnecessary.
..The judgment should be affirmed.
Hirschberg, P. J., ¡Rich and Miller, JJ., concurred'; Hooker, J., read for reversal.'